DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 13 are pending
Claims 1 – 13 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 7 and 8 – 13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 4 recites the limitation 11 to 25%.  However, is it not clear that the limitation is a weight ratio.
Claim 7 recites the limitation 9.5% in step c).  However, is it not clear that the limitation is a weight ratio.
Claim 8 recites the limitation 9.5%.  However, is it not clear that the lmitation is a weight ratio.
Claim 9 recites the limitation 9.5%.  However, is it not clear that the limitation is a weight ratio.
Claim 10 recites the limitation 12 to 27%.  However, is it not clear that the limitation is a weight ratio.
Claim 12 recites the limitation 11 to 25%.  However, is it not clear that the limitation is a weight ratio.
Claims 11 and 13 are rejected for being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara Daisuke et al. (JP 2016040366) (Daisuke) (see English translation), in view of Sokolsky et al. (US 3,862,054) and further in view of Copeland et al. (US 6,844,458).
The rejected claims cover, inter alia, a process for preparing purified vegetable oil selected from palm oil, palm oil based material and combinations thereof, and the process is comprising the following steps: a) Optionally degumming of a vegetable oil, optionally in presence of acid, b) Contacting the vegetable, optionally degummed, oil with an adsorbent comprising alumina oxide and wherein the adsorbent has a content of alumina oxide of not more than 9.5% (wt%).
Dependent claims 2 – 4 further limit the absorbent.  Dependent claims 5 – 7 further limit the process.
However, Daisuke discloses a process for preparing purified palm oil comprised of contacting an oil with an absorbent before the deodorization step.  (pp. 6, [0015] & pp12, [0034]).  The absorbent Daisuke is comprised of Al2O3 in an amount of 6 – 13% by mass and MgO in an amount of 1 – 4% by mass.  (pp. 8, [0023]).  According to the teaching of Daisuke, the absorbent of their process has a certain degree of absorptivity to dyes, such as chorophyll.  (pp. 5, [0014]).  In Daisuke after decolorization with the disclosed absorbent, deodorization by distillation can be performed.  (pp. 6, [0015]).  Further, Daisuke discloses that the use of their absorbent can eliminate the formation of MCPD in palm oil in subsequent refining steps.  (pp. 13, [0034]).
The difference between Daisuke and the instantly clamed invention is as follows: alkali oxides of from 12 to 27% (wt%); a content of magnesium oxide from 11 to 25%; and the process comprising a) Optionally, degumming of the vegetable oil, optionally in presence of acid, b) Neutralising the vegetable, optionally degummed, oil in presence of alkaline solution, c) Bleaching the alkali treated oil in presence of an adsorbent wherein the content of alumina oxide is not more than 9.5%, and d) Deodorizing the bleached oil at a deodorization temperature below 265°C,
With regard to alkali oxides of from 12 to 27% (wt%) and a content of magnesium oxide from 11 to 25%, the Examiner turns to the prior art teachings of Sokolsky.  The prior art of Sokolsky discloses an absorbent for purifying vegetable oils.  (abstract).  Example 3 of Sokolsky teaches a granulated absorbent.

    PNG
    media_image1.png
    280
    396
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claimed invention to modify the process of Daisuke to increase the level of alkali oxide and/or magnesium oxide in their absorbent according to the levels disclosed in the absorbent of Sokolsky.  The reason for the modification is that 
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective fling date of the instantly clamed invention was made, would have been motivated to modify the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
However, with regard to the process comprising a) Optionally, degumming of the vegetable oil, optionally in presence of acid, b) Neutralising the vegetable, optionally degummed, oil in presence of alkaline solution, c) Bleaching the alkali treated oil in presence of an adsorbent wherein the content of alumina oxide is not more than 9.5%, and d) Deodorizing the bleached oil at a deodorization temperature below 265°C; the 
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Claim Rejections - 35 USC § 103
Claims 8 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukahara Daisuke et al. (JP 2016040366) (Daisuke) (see English translation), in view of Sokolsky et al. (US 3,862,054).
The rejected clams cover, inter alia, a method for using an adsorbent to mitigate or eliminate the formation of chloropropanol fatty acid esters in a process for producing deodorized vegetable oils selected from palm oil, palm oil based material and combinations thereof and wherein the adsorbent is having a content of alumina oxide not more than 9.5%.
Dependent claims 9 and 13 further limit the process.  Dependent claims 10 – 12 further limit the absorbent.
However, Daisuke discloses a process for preparing purified palm oil comprised of contacting an oil with an absorbent before the deodorization step.  (pp. 6, [0015] & pp12, [0034]).  The absorbent Daisuke is comprised of Al2O3 in an amount of 6 – 13% by mass and MgO in an amount of 1 – 4% by mass.  (pp. 8, [0023]).  According to the teaching of Daisuke, the absorbent of their process has a certain degree of absorptivity to dyes, such as chorophyll.  (pp. 5, [0014]).  In Daisuke after decolorization with the disclosed absorbent, deodorization by distillation can be performed.  (pp. 6, [0015]).  Further, Daisuke discloses that the use of their absorbent can eliminate the formation of MCPD in palm oil in subsequent refining steps.  (pp. 13, [0034]).
The difference between Daisuke and the instantly clamed invention is as follows: alkali oxides of from 12 to 27% (wt%); and a content of magnesium oxide from 11 to 25%.
With regard to alkali oxides of from 12 to 27% (wt%) and a content of magnesium oxide from 11 to 25%, the Examiner turns to the prior art teachings of Sokolsky.  The prior art of Sokolsky discloses an absorbent for purifying vegetable oils.  (abstract).  Example 3 of Sokolsky teaches a granulated absorbent.

    PNG
    media_image1.png
    280
    396
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claimed invention to modify the process of Daisuke to increase the level of alkali oxide and/or magnesium oxide in their absorbent according to the levels disclosed in the absorbent of Sokolsky.  The reason for the modification is that both Daisuke and Sokolsky have a desire to reduce the content of free fatty acid in the fats and oils to be refined.  Additionally, based on the teachings in Daisuke, where it is mentions that chlorophyll is reduced with the magnesia preparation one would be motivated to increase the level of MgO to reduce the level of dyes such as chlorophyll. 
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective fling date of the instantly clamed invention was made, would have been motivated to modify the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 7 and 11 - 15 of co-pending Application No. 16/966564 (‘564) (US 2020/0362265). 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim is ether anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428,46 USPQ2d 1226 (fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
The subject matter claimed in the instant application is fully disclosed in the referenced co-pending application and would be covered by any patent granted on that co-pending application since the referenced co-pending application and the instant application are claiming common subject matter, as follows:
Claims 1 – 7 of the instantly claimed invention covers, inter alia, a process for preparing purified vegetable oil selected from palm oil, palm oil based material and combinations thereof, and the process is comprising the following steps: a) Optionally degumming of a vegetable oil, optionally in presence of acid, b) Contacting the vegetable, optionally degummed, oil with an adsorbent comprising alumina oxide and wherein the adsorbent has a content of alumina oxide of not more than 9.5% (wt%).  
Claims 8 – 10 of the instantly claimed invention, inter alia, a method for using an adsorbent to mitigate or eliminate the formation of chloropropanol fatty acid esters in a process for producing deodorized vegetable oils selected from palm oil, palm oil based 
Claims 1 – 7 of the invention of ‘564 covers, inter alia, a process for preparing purified vegetable process is comprising contacting a vegetable liquid oil, which has deodorization step, with an adsorbent comprising alumina oxide and wherein the absorbent has a content of alumina oxide of not more than 9.5%.
Clams 11 – 15 of ‘564 cover, inter alia, a method wherein an adsorbent is used to mitigate or eliminate the formation of chloropropanol fatty acid esters in a process for producing deodorized vegetable liquid oils and wherein the adsorbent is having a content of alumina oxide not more than 9.5%.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622